Title: [December 1785]
From: Adams, John Quincy
To: 



      Thursday December 1st. 1785.
      
      
       Several of the Ladies, and Gentlemen, went in a party to Methuen, about 10 miles distant, in slays. It being lecture day we had Mr. Adams, a minister of another parish in the town, Mr. True, and Mr. Parker, the present schoolmaster here, to dine. Mr. True preach’d the Sermon, and spoke well, though he was somewhat long. After lecture Miss Betsey and Miss Sukey Redington, came and drank tea with my Aunt; the first is tall, and pretty; rather an harsh Countenance, fond of scandal, I believe, as well as her Sister, but does not take such pains to conceal it. The other is older and has perhaps seen the Necessity of practising a little dissimulation. They seem to have directly opposite ways to express the same Sentiments. Sukey’s appearance, would at least denote good nature. She is very fat.
       After waiting on them home, I step’d into Mr. Thaxter’s office, and pass’d an hour there. From thence I went to Mr. White’s, where most of the Company, that have been slaying were. I was much pleased with Mr. Bartlett’s Conversation; I have heard, he is a person, of much knowledge, and extensive reading. I wish I could profit oftener by his Company. The cold has increased very considerably to day.
      
      

      2d.
      
      
       I have got through in four mornings, the preface to the Cyropaedia, but it is a crabbed piece of business. The Stile of this author is said to be Beautiful: a person who understands as little of it as I do, cannot discover the graces, that fine language, communicates to Ideas. I can only perceive a very great simplicity; which it would not be proper for an author at this day to adopt. My Aunt and Nancy spent the afternoon out; Mr. Thaxter was up, here at about 9 o’clock; very much affected, by having just heard, that Dr. Levett an intimate acquaintance of his at Hingham, had drown’d himself. This is the third instance of suicide within these three weeks in this State, I never heard of so many in proportion, any where. I am equally surpriz’d and griev’d to find so much weakness, of mind, so frequently among my Countrymen that it argues an absolute deprivation of Reason, I will not say, but that it proves, a most cowardly, unmanly Spirit, there is no proof of. The Romans, are often brought to prove that it does not show a want of proper firmness and fortitude: but let it be remembered that their great Poet has said of those that hasten their own end
       
        ................... quam vellent aethere in alto
        Nunc et pauperiem et duros perferre labores!
       
      
      
       
        
   
   Martin Leavitt, naval surgeon in the Revolution and physician in Hingham, Mass. (History of the Town of Hingham, 3 vols. in 4, Hingham, 1893, 1, pt. 2:317).


       
       
        
   
   Aeneid, Bk. VI, lines 436–437. JQA owned several copies of Virgil’s works at this time. In Joseph Warton’s Latin and English edition (4 vols., London, 1778, purchased by JQA in 1783 and now at MQA) the lines are rendered “Oh! with what joy the wretches now would bear pain, toil, and woe, to breathe the vital air!” (3:186–187).


       
      
       

      3d.
      
      
       Eliza dined here, and Mr. Mores, a relation of Miss Nancy’s. Mr. Thaxter and Miss Duncan, drank tea. In the afternoon I continued reading Watts’s logic, but to read such books, with much improvement, I believe a calmer state of mind is requisite, than I now possess. They require the deepest attention, and the most settled Reflection: and of this at present I am not capable. When I reason with myself and ask why I am not happy?, I cannot find an Answer. Such is humanity; when it is not depressed by real Evils, it must necessarily frame to itself imaginary ones: and such is the kindness of Providence, that when it afflicts us with the real, it commonly frees us from the others. Thankful am I, that all my present disagreeable feelings, arise from my own fancy, and those I fear are too small a balance, for the real goods I am blest with. My meaning here, must be obscure, to any one but myself; but I shall never be at a loss with respect to it.
      
      
       
        
   
   Benjamin Moores, a Revolutionary officer and later a local official in Plattsburg, N.Y. (Chase, Hist. of HaverhillGeorge Wingate Chase, The History of Haverhill, Massachusetts, from Its First Settlement, in 1640, to the Year 1860, Haverhill, 1861., p. 389, 640–641).


       
      
      

      4th.
      
      
       Snowy weather, a great part of the day. My Aunt quite unwell. The Ladies did not attend the meeting. Sacrament day. The forenoon Sermon was adapted to the occasion. Hebrews VIII, 6th. But now he hath obtained a more excellent ministry, by, how much also he is the mediator of a better covenant which was established upon better promises. The afternoon text was in John XII. 26. If any man serve me, let him follow me; and where I am, there shall also my servant be; if any man serve me, him will my father honour. I have often wondered how a preacher, can continually produce two Sermons a week, without repeating almost perpetually the same thing: the sphere, in which they are limited being so contracted, and morality for the most part, the Subject they must speak upon. The fertility of the brain is as inconceivable a thing as the faculty of thinking itself. Rain’d all the Evening, and probably all the snow that fell in the morning, will be dissolv’d by to morrow.
      
      

      5th.
      
      
       After passing all the day, at pretty Close Study, I went and spent the Evening at Mr. White’s. Mr. Osgood, and Major Bart­lett, with their Ladies, were there: I had at length, an Invitation from the former, to go to his House. The terms that subsist between his family and Mr. Shaw’s, are such, that, I did not expect any notice from him: nor had I any right to expect it: but as a man possess’d of liberal Sentiments, his enmities do not extend further than persons. He is acknowledged to be a very Sensible, as well as an hospitable man; and Mr. Shaw often laments, that a reconciliation cannot take place. Found Mr. Thaxter here, when I return’d home: he is to set off on a journey to Boston, and Hingham, to-morrow morning. Mr. Marsh was here too. He is the eldest of 12 Children, of an old Lady in town, and it is remarkable, that 11 of the 12, are uncommonly Sensible, for the few advantages of education they have enjoy’d, as they are all mechanics. This man is between 60 and 70 years old. He was mentioning a person, who had an opinion of some religious point, different from his own. Now says he, he is very wrong.
       Perhaps, said Mr. Shaw, he thinks you are wrong.
       Ay, but I know he is.
       If such a degree of certainty, is not Philosophical, at least a man is perhaps the happier for professing it. When I see People, says some French author, adoring the Image of a Saint, for its miracles, I pity them, and yet wish, I believed as firmly as they.
      
      
       
        
   
   Probably Israel Bartlett, Haverhill goldsmith and Revolutionary officer, cousin of Bailey Bartlett (Chase, Hist. of HaverhillGeorge Wingate Chase, The History of Haverhill, Massachusetts, from Its First Settlement, in 1640, to the Year 1860, Haverhill, 1861., p. 620–621).


       
      
      

      6th.
      
      
       Miss Betsey Cranch came and stay’d here all day. Miss Nancy went out to day, and will spend the rest of the week, with some of her friends. Went with my Cousin to Mr. White’s in the Evening. Mr. Ben: Blodget was there; but soon took his leave. There is something in this person that makes me, and Eliza smile, whenever we look at him. I don’t doubt however but he is a very good sort of a youth.
       I feel in much better spirits, than I have for a considerable time, and I hope, the gloom that has oppressed my mind, for some weeks, is now entirely dispelled. I have not that I know of, been ever, more contented, and happy, than I now feel myself; and I am now fully satisfied, that I have nothing to fear from a Quarter, which has given me a great deal of anxiety.
      
       

      7th.
      
      
       It snow’d all day; in the Evening it clear’d up, and grew very cold. Eliza, came in the morning, and on account of the Snow that has fallen, stays here to-night.
      
      

      8th.
      
      
       A colder day, than I have experienced, for nearly these three years. It froze very hard in the night, and if this weather continues, we shall have very fine slaying. The cold has ruin’d my horse; for it is put him in such a situation, that I have no expectation that he will be alive three days hence. Immediately after dinner Eliza, went home; between 5 and 6. I went down to Major Bartlett’s, and spent the Evening there. The two Miss Duncan’s, P. White, E. Cranch, and N. Hazen; Mr. B. Osgood, J. Duncan, B. Mores, and myself, were all the Company. We play’d a rubber of whist, and yet I kept awake: the Evening was otherwise agreeably spent. I never saw Nancy Coquet it, quite so much; she seem’d really determined to outstrip herself. I really believe I have form’d too favourable an opinion of this girl: let me not however too hastily conceive prejudices against her. To judge Characters with impartiality, is by no means an easy task. Affection or Resentment, will almost always misrepresent things. These passions are the Jaundice of the mind, for they show every thing of the same colour. I wish to free myself from them, in as great a measure as I possibly can. At about 8 I came away, and waited on Miss B. Duncan home. Went into the house, and remained about half an hour there. The Weather seems to be a little more moderate now, than it has been in the Course of the day.
      
      

      9th.
      
      
       The air is very temperate, in Comparison to that of yesterday. The river, was froze over in such a manner, that it was almost sufficient to bear a man’s Weight: but it is now so different, that Mr. Peabody, came over this Evening in a boat: the closing of this River, is always a sudden affair. Mr. Duncan, and Mr. Payson, were here, in the Evening; and Mr. Ben Willis, a youth, about 17 years, old, who has so much sedateness, and steadiness, in his looks and manners, that he goes by the name of the young Captain: I received a Horace, by the Post, from my Brother, to whom I sent for it last Week. I began upon the Odes, and went through the two first.
       Rain.
      
      
       
        
   
   In addition to reading Horace’s Odes, JQA very likely began, but never completed, a translation. See the undated document in M/JQA/44, Adams Papers, Microfilms, Reel No. 239, which contains a prose translation of the first three odes.


       
      
      

      10th.
      
      
       Mr. I. Smith came over before dinner. He is to preach to-morrow at Bradford for Mr. Allen, who is gone to Boston, as he says himself, for special purposes, that is; to be married. In the afternoon I went with him, and visited Mr. Osgood. This was the first time I had been, in that house; and he said when I came out of it, Come, we have not been neighbourly: you must come, in, and see us often.
       Dreadful Complaints of the times: Decay of Trade, scarcity of money &c. but these are grown mere Common place Observations, and do not make so deep impression, as if real distress, was seen attending them. Went into Mr. White’s. Mrs. Soughton, was there; arrived this morning from Boston. Ran into Judge Blodget’s, for a few minutes, found Nancy there, and Miss Sally Perkins, a young Lady I have not seen before. Bil Blodget squeaked a few tunes, on the violin: return’d and drank tea at Mr. White’s. Paid a few Compliments to Miss Peggy, which surprized her very much. She had thought before, I made it an invariable Rule, never to make Compliments. I rather did it, with a View to receive a few less, myself: she is very fond of making them.
      
      
       
        
   
   The following day Rev. Jonathan Allen married Elizabeth Kent (1747–1821), first cousin of AA and daughter of Ebenezer and Anna (Smith) Kent of Charlestown (Boston Record Commissioners, 30th ReportCity of Boston, Record Commissioners, Reports, Boston, 1876-1909; 39 vols., p. 71; Thomas Bellows Wyman, The Genealogies and Estates of Charlestown, in the County of Middlesex and Commonwealth of Massachusetts, 1629–1818, 2 vols., Boston, 1879, 2:571).


       
      
      

      11th.
      
      
       Mr. Shaw went over to Bradford, in the morning, to preach for Mr. Allen, and Mr. Smith supplied his place here. The forenoon discourse, was from CXIX Psalm. 165. Great Peace have they which love thy law; and nothing shall offend them. In the after­noon, it was from Genesis VIII. 22. While the earth remaineth, seed time, and harvest, and cold, and heat, and summer and Winter, and day, and night shall not cease. I was much pleased with both; there were several persons, that attended to day, whom I have never seen there before. There are a number of gentlemen in Town, who, make it a Rule, never to attend divine Service here, if Mr. Shaw preaches. What narrow illiberal prejudices attend us, almost in every Circumstance of our lives. Closed my letter to my Sister in the Evening.
      
      
       
        
   
   Letter not found.


       
      
      

      12th.
      
      
       I am exceedingly pleased with what I have done in Horace; and have come across many very noble Sentiments. One of those in the 9th. Ode, which I read this morning, comes, very near to one, that proceeded from the Saviour of the World. Matthew VI. 34. Take therefore no thought for the morrow: for the morrow shall take thought for the things of itself. Sufficient unto the day is the evil thereof. Horace Ode IX. 13.
       
        Quid sit futurum cras, fuge quaerere; et
        Quem fors dierum cumque dabit, lucro
        Appone .................................
       
       The writer, that has ideas, so correspondent to those uttered by the mouth of god, and that without the real inspiration, must very justly hold his rank among the greatest authors. Mr. Smith set out in the afternoon to return to Boston.
      
      
       
        
   
   “Cease to ask what the morrow will bring forth, and set down as gain each day that Fortune grants!” (Horace: The Odes and Epodes, transl. C. E. Bennett, Cambridge, 1952, p. 28–29 [lines 13–15]). The long series of spaced periods are JQA’s; he failed to include the next line from Horace: “Nor in thy youth neglect sweet love nor dances, whilst life is still in its bloom and crabbed age is far away!” (same).


       
      
      

      13th.
      
      
       Went in the afternoon, with an Intention to visit Mr. Soughton, but stopping in at Mr. White’s, was told he, and his Lady were spending the afternoon at Judge Blodget’s: found Eliza, somewhat unwell. Mr. Sears, Mr. Burges, and Mr. Marquand, were at Mr. White’s all the evening; and Mr. Osgood and Mr. Duncan. Mr. Sears I take to be between 30 and 35 years old; has made an handsome fortune in the late war: his manners are easy, and agreeable: his Principles not so rigid and severe, as are required in this Country. Mr. Burges, is an Englishman: plain in his Countenance, dress, and manners: though he says some things, that I cannot easily reconcile, with certain Circumstances. Mr. Marquand, is a Merchant from Newbury, who is not I imagine in danger of losing the use of his Tongue. He did not suffer the Conversation to grow languid; from the manner in which he related a number of things, I imagined, he preferred adding a few supernumerary Circumstances, which might create wonder, to giving a plain unadorned account of things. Peggy called some of his expressions flummery, I called them Puffs. Either may express the proper Idea. Miss Nancy, finally return’d home this Evening.
      
      

      14th.
      
      
       Remained at home all day. Just at dusk Eliza came, up, and Leonard White with her. He brought me a Couple of Letters from my Cousin and brother. He came, only to keep Thanksgiving, for the winter Vacation, will not begin, before the first Wednesday in January.
      
      
       
        
   
   Letters not found.


       
      
      

      15th.
      
      
       Thanksgiving Day, a day of feasting throughout the State. Custom (and I know not but law also) has established, that towards the End of the year, the Governor, should appoint a certain day, for returning thanks to the supreme being for his favours during the course of the year, and the Custom is, universally, to have something extraordinary on that day, to feast upon. We had a sermon in the forenoon, upon the occasion, from Exodus. XXIII. 15. 16. and none shall appear before me empty; And the feast of the harvest, the first-fruits of thy labours, which thou hast sown, in the field: and the feast of the in-gathering, which is in the end of the year, when thou hast gathered in thy labours out of the field. Mr. Shaw who has been ill of a cold for some time, and was very hoarse, wish’d Mr. Porter to preach for him, but he refused, because, sometime ago, just before the thanksgiving day in New Hampshire, upon his applying to Mr. Shaw to preach for him, he answered that Every Minister ought to preach his own thanksgiving. Mr. Soughton, with his Lady and Daughter dined here, and our Eliza. We had a very abundant Entertainment. We spent the evening at Mr. White’s. The usual Circle, were present; and Mr. Johnny White (as they call him here, for distinction sake) and his Lady. We play’d cross Purposes, and I know not what. We laugh’d at one another all the Evening, and at about 9 in the Evening retired respectively, in good humour.
      
      
       
        
   
   Huntington Porter, minister at Rye, N.H. (Langdon B. Parsons, History of the Town of Rye, New Hampshire, From Its Discovery and Settlement to December 31, 1903, Concord, N.H., 1905, p. 498).


       
       
        
   
   John White Jr., Haverhill merchant and shopkeeper and older brother of JQA’s future classmate Leonard (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 17:672–673).


       
      
      

      16th.
      
      
       Dined at Mr. White’s. His Son and Mr. Soughton with their Ladies, were there. Spent all the afternoon; and when I return’d home, I found, B. Duncan, and her two Brothers with, our sweet Nancy, who play’d with James, as amiably and as innocently, as if they were both in their first or second lustre. Betsey was reading, the Night Thoughts, and I recommended to her perusal the 5th and 6th. Satires of the Love of fame the universal Passion. Mr. and Mrs. Shaw went over in the afternoon, and paid the wedding visit to Mrs. Allen, who is in high spirits, as indeed she well may be for if Expectation makes the blessing dear she has had enough of it. Mr. Porter spent the Evening with Mr. Shaw.
      
      
       
        
   
   Edward Young, The Complaint: Or, Night Thoughts on Life, Death, and Immortality, London, 1745, and his Love of Fame, The Universal Passion, In Seven Characteristic Satires, London, 1728. The fifth and sixth satires are “on women.”


       
      
      

      17th.
      
      
       Mr. Thaxter return’d from his journey this Evening. He had a very disagreeable time to-day; as the greatest part of it, has been very Rainy. But with such special calls as he has here the Weather must be no impediment to travelling: he brought a number of Letters from Braintree, and some books for me.
      
      
       
        
   
   Letters to JQA, if any, have not been found.


       
      
       

      18th.
      
      
       Both our Sermons were from the Psalms. In the morning, LXXVIII. 52. But made his own People to go forth like sheep, and guided them in the wilderness like a flock. After Dinner XVI. 8. I have set the Lord always before me; because he is at my right hand, I shall not be moved. There are two sorts of preaching: the one, doctrinal, the other, practical. The latter is generally considered as the most useful, and I believe really is. The abstruse points of religion, have so long been disputed upon, that it is probable every argument that can be of any use on either side, has been repeatedly offered; and the preacher can do little more than give his own opinion. But of our moral duties we can never be too often reminded, and for the most part, we require to have them continually told us. Spent part of the Evening at Mr. White’s. Mr. Thaxter, Mr. T. Osgood, and the young Captain were there. Mr. Osgood, and I were very sociable together; it was the first Time, I have had any Conversation with him. I was told my friend W. Warren, had return’d from Lisbon, and arrived at Boston last Wednesday.
       Mr. White had a Vessel in at Newbury Port from the West Indies.
       Leonard goes for Cambridge to-morrow morning.
      
      

      19th.
      
      
       Finished the first book of Horace’s Odes.
       I went in the afternoon, and pass’d the Evening, at Mr. Johnny White’s. Besides his father’s family, there were, in the course of the Evening Sukey Sargeant, Sally Bernard, Debby Perkins, and Ben Blodget. Mrs. White’s Sister Sally also, who is not handsome, but agreeable. I am more pleased with Debby, than I have been, and think, she might be made something very Clever: poor Benny, is somewhat unfortunate, for in the short stay, he has made in the town, he has afforded subject of mirth for the young Ladies, but they are not always the best judges of real merit. Mr. White has something curious in his Character. He very frequently complains, of being rude before Ladies, and sometimes proves it immediately: Miss Sukey, I am going to be very unpolite, and I believe this is the first time, you have found me so: I want to see, that Sweet heart of your’s. The Lady answered with great Propriety; but it would certainly have exposed many girls to have made, either an unmeaning or an insincere one.
      
      

      20th.
      
      
       After studying, all day, as usual, I went in the Evening to Mr. Duncan’s. Our time pass’d in chatting, laughing, romping, and dancing. Young Squire White, (for there are so many persons of that name in this Town that they are known only by their nicknames) humm’d and whistled a number of Country dances. This is another of the young Ladies’ playthings here, but it is his own fault for suffering it. He seems to talk childish now and then, but he is not yet five and twenty; his youth may be his excuse. Studied late, as I most commonly do. Twelve or half after is my hour for retirement of late. I do not admire it much; but it is quite Necessary; and I therefore submit to it.
      
      
       
        
   
   Samuel White Jr., son of Squire Samuel White, prominent Haverhill merchant and farmer and first cousin of John White Sr. (Daniel Appleton White and Annie Frances Richards, The Descendants of William White, of Haverhill, Mass. . . ., Boston, 1889, p. 9–12, 16, 22–23, 27, 53).


       
      
      

      21st.
      
      
       All day at home. I am often at a great loss, what to say at the End of a day, in this Journal, of mine: I would place my thoughts upon Persons and things: but Persons I do not often see, and when I am in Company with a new Character, and recollect my Observations upon it, they are for the most part either such as I am afraid I should in future consider as partial and ill natured, or wholly insignificant; and my time is so entirely taken up, in other employments, that I make very few reflections upon things. However this scene of perpetual sameness, which does not agree perfectly with my disposition, will not last very long. The family I am in, presents as perfect a scene of happiness, as I ever saw: but it is entirely owing to the disposition of the persons. A life of Tranquility is to them a life of bliss. It could not be so to me. Variety is my Theme, and Life to me is like a journey, in which an unbounded plain, looks dull and insipid; while it affords greater pleasure to be surrounded by a beautiful valley, altho’ steep and rugged mountains must be overcome, before it can be got at. I know not whether my Choice is the wisest: and it is possible I may live to change it; but such it is, at present.
      
       

      22d.
      
      
       The snow was entirely gone from the ground, and the three first days in this week, were such as might be expected in April, or May, but are not common, at this Season of the year: Last Night some new snow fell again: but it is not very cold now. In the Evening I read to my Aunt for about an hour. I began and went through the first book of the Conquest of Canäan. The Versification is very fine. Many of the Ideas are noble, and all such as highly become a republican pen; the following are a specimen.
       
        Mine be the bliss, the bliss supreme to see
        My long-lov’d nation bless’d, and bless’d by me:
        Let others rule; compar’d with this pure joy,
        A throne’s a bubble, and the world a toy.
       
       It will not be easy I believe to find, more excellent thoughts, and better express’d in the best of the british Poets. These lines also I think need only to be read, to be admired.
       
        Of all the sympathy, that woes impart
        To the soft texture of the good man’s heart,
        Departed friendship, claims the largest share,
        And sorrow in excess is virtue there.
       
       Mr. Wibird who borrow’d the book when it was at Braintree, read it, and was very much pleased with it. He says, the author of it, is the american Pope, as he calls the author of McFingal, our Butler, and Belknap who has written an history of New Hampshire, our Robertson.
      
      
       
        
   
   Bk. I, lines 593–596.


       
       
        
   
   Same, Bk. I, lines 497–500.


       
       
        
   
   Jeremy Belknap, the Dover, N.H., minister whose literary reputation rests chiefly on his History of New-Hampshire . . ., 3 vols., Boston, 1784–1792.


       
      
      

      23d.
      
      
       Mr. Thaxter return’d from Exeter Court, (where he went last Tuesday) and dined with us. Mrs. Shaw was out, all the afternoon and evening. This morning I finish’d the 2d. book of Horace’s Odes, and had one, which pleased me, as much, or more than any I have met with yet. It is the 16th. All those that Compose, this book are very fine, and I remember I have heard my father who is very fond of the author, speak, in a peculiar manner of it.
      
      

      24th.
      
      
       Eliza, spent the day here. Received some books from Braintree. Studied Watts’s logic, in the afternoon, and have now got upon the subject of Syllogisms, which I do not as yet perfectly understand, but believe I shall with another reading. This method of Syllogism, is not the most perfect kind of rhetoric. Anything may be proved by it according to the rules: though nothing can be proved in fact but what the adversary chooses to grant.
       It snow’d hard, all day. Wrote a letter in the Evening to my Mamma.
      
      
       
        
   
   Probably the letter dated 28 Dec. (Adams Papers).


       
      
      

      25th.
      
      
       Christmas day. Among the Roman Catholics and the followers of the Church of England it is a great and Important day, but it is not observed in this Country, nor any where I believe by the dissenters. We had a couple of doctrinal Sermons to day. One from Isaiah XLIV. 23. Sing, o ye heavens; for the Lord hath done it: shout, ye lower parts of the Earth; break forth into singing, ye mountains o forest and every tree therein; for the Lord hath redeemed Jacob, and glorified himself in Israel. The other from John XIII. 8. Jesus answered him, If I wash thee not, thou hast no part with me.
       The weather has been very pleasant. Eliza is unwell and was not at meeting. In the Evening I read to the Ladies, the 2d. book of the Conquest of Canäan; it is not inferior to the first, but the hero has nothing to do in it, and it consists all in relation, as the 2d. and 3d. Books of the Æneid. The hymn to the Sun, is beautiful. Mina’s account of the Creation, and the subsequent history, is as concise, and comprehensive, as any thing of the kind I have read: the observation she makes concerning the Sun,
       
        Yon orb, whose brightness claims thy raptur’d praise,
        Is but a beam of his unbounded blaze.
       
       is admirable, but the author must have supposed that the Educa­tion of young Ladies, at the time he writes of, was much more excellent, than is given them in this age of the world. It is probable, that the reading of history has since been replaced by that of novels and plays, which were not invented then; young Ladies now, would be much more expert at giving an account of some high flown Romance, than of any history, even that of their own Country.
      
      
       
        
   
   A Sunday.


       
       
        
   
   Bk. II, lines 153–154.


       
      
      

      26th.
      
      
       Exceeding cold Weather all day. Such as I have not felt these three years. Went and pass’d the Evening at Mr. White’s. Eliza, has been unwell since Saturday, but is recovering. The Ladies play’d several tunes on the harpsichord, and make considerable proficiency.
       Peggy, is a fine girl, and her case claims the Compassion of every body that knows her. The Unhappy state of mind which she laboured under last Winter, seems an hereditary disorder: her Mother has been in the same Case; Mrs. Duncan, whose dreadful fate has been mentioned was Mrs. White’s Sister, and a brother not long since, put an end to himself; in the same state of Mind. This must necessarily be a disadvantage to her, for her future settlement in Life. And although she has recovered, and is in good Spirits, yet a great curiosity, and a continual absence of mind, are evident proofs, that some traces of her disorder still remain: she was one of the most promising young Ladies in the Town; with an high Spirit, such as every female, at her time of Life should be possessed of, and a cheerful agreeable disposition; I sincerely wish every consequence of her former disorder, may, as most of them already have, gradually disappear, and that she may wholly recover her first state of mind, not to lose it again. She seems to have inherited none of her father’s qualities. He appears to have a great deal of the dutchman in him. If he has none of the delicious enjoyments that proceed from deep Sensibility, neither is he exposed to the painful Sensations, which it often causes.
      
      
       
        
   
   Abiel Leonard committed suicide in 1777 (Sibley-Shipton, Harvard Graduates,John Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- . 14:450–455).


       
      
       

      27th.
      
      
       Was at home all day. The Cold, has in some measure abated, but is still severe. The Ladies pass’d the afternoon out. In the evening I read the 3d. Book of our Epic Poem, which does not please me, quite so much as the two first. The Characters of Hezron, Irad, and Selima, are drawn with a masters hand; and the scene of the mutiny, with the death of one of the rebelling chiefs has a vast deal of force and spirit in it. But I did not so much admire, the dialogue between Irad, and Selima, concerning the justice of the War. It was not perhaps necessary to suppose, that any person among the Israëlites doubted the righteousness of their Cause, and it is a digression which seems to leave the action of the Poem languishing. The author cannot be accused as Virgil is of being partial against the female sex. The Characters of Mina and Selima, would rather lead one, to suppose he had too exalted an opinion of them. If he errs that way it is a failing, much more amiable and excusable than the other.
      
      

      28th.
      
      
       The sharpest day we have had, this Season. Dined at Mr. Duncan’s, in Company, with Miss P. White, E. Cranch, and Nancy, Mr. Moores, Mr. Bartlett, Mr. Thaxter, Mr. Tyler and his brother. Spent the afternoon and part of the Evening there. I wonder, how it happens, that almost every kind of Conversation, that may be of any use to persons, is excluded from polite Companies every where; is it because the children of ignorance and folly, are so much more numerous than those of thought and science, that these must submit to imitate them. There were this day in Company several persons, who were able to afford us much improvement and entertainment; if they had conversed upon subjects that were susceptible of it; yet by the tyrannical law of Custom, they were obliged to talk Nonsense. When I returned home, I read the 4th. Book. I know not whether the Critic might not find considerable fault with it: there are a number, of beautiful detailed descriptions, which seems to be peculiarly the author’s talent. That of Eleazer, with which the book opens is admirable: but he marries Elam and Mina rather suddenly. She had been in Gibeon but very few days, in which time she had not it seems been idle; she had converted a Nation, and made a Conquest of the Kings Son. Is not this proceeding with a little too much dispatch. But this Circumstance, produces, a very just and excellent observation. He represents Mina, after her marriage, as rather impatient to return, with her husband to Gibeon, and says.
       
        In love’s kind heat, like ice in summer’s ray,
        All former ties, dissolving, pass away;
        To new found friends the soul oblivious flies
        New objects charm us, and new passions rise.
       
       The story of Helon, which is something like that of Nisus, and Euryalus in the Æneid, is pretty, and affecting.
      
      
       
        
   
   Bk. IV, lines 529–532.


       
      
      

      29th.
      
      
       Young Lakeman, who studies with us, came over the river in the morning upon the Ice. The river closed last Night. In the afternoon, I went over with Mr. Thaxter, and paid a visit to Mr. and Mrs. Allen. They look as domestic, and as much settled as if they had been keeping house, these ten years. They both seem to have attained at least the summit of the hill of Life; and they will now be able to go down, hand in hand, which is much better than travelling alone. Mr. Thaxter came up, in the Evening, and supped with us. I wish I could see him pair’d also; and if I can judge from the apparent alteration, which has lately taken place in his sentiments concerning marriage, it will not be long before he too will get entangled.
      
      
       
        
   
   Probably Nathan Lakeman, of Boxford, who later practiced medicine in Hamilton and Gloucester, Mass. (Sidney Perley, “The Dwellings of Boxford,” Essex Inst., Hist. Colls.Essex Institute Historical Collections., 29:120 [Jan.–June 1892]; Russell Leigh Jackson, “Physicians of Essex County,” same, 84:87 [Jan. 1948]).


       
      
      

      30th.
      
      
       Snow’d hard all day. The weather very chilly and disagreeable. I finish’d the first book of the Cyropaedia; to admire the beauties of this book I must be much more acquainted with the Language, it is written in, than I am at present. The Events related in what I have gone through, are in themselves small, and not very interesting; related with a simplicity of style, adapted to them: the Conversation between Cambyses and Cyrus, which concludes the book, may perhaps be of great service to military Characters. In the Evening I read the 5th. Book of our Poem. This too seems to be entirely Episodic; and has no tendency to advance the Action, of the Poem; but it is in itself charming, and perhaps, if a Poem, is moral, instructive and entertaining it is not necessary that it should be confined to the severe rules of a phlegmatic, cold-blooded Critic. The Character and history of Irad appears to be an Imitation of that of Pallas, in Virgil, and the additional Circumstance of his being in Love, is not amiss. The Reflections upon the first fall, are noble, and pleasing, the different effects that the intention of Irad to join in the war, has upon Hezron, and Selima, are proper and natural. The Sentiment of Irad
       
        But doom’d to fall, should Heaven my life demand
        And death betide me from a heathen’s hand,
        I fall in Virtue’s cause. Far happier doom,
        In that bless’d path, to find a speedy tomb!
        Than, lost in sports, or sunk in shameful ease,
        To drag a worthless life, and swell inglorious days.
       
       ought to be that of every youth, who wishes for the applause of his Country, and the Esteem of mankind.
      
      
       
        
   
   Lines 673–678.


       
      
      

      31st.
      
      
       Finish’d Watts’s logic. Which I have been a long time, about, but have never look’d in it except Saturdays in the afternoon. What I this day read were rules to guide our Reason, and I was much pleased with them. The Ladies went in the afternoon, down to Mr. White’s to see Eliza, who has again been very much indisposed.
       And now the year has come to a close; one half hour more, and probably before I shut this book, a new one, will be ushered in, and the present added to the number of those that have performed their course, and are never more to appear, unless in the annals of past Time. A large portion of the Life of man, has elapsed, since I began, this volume; and can I boldly say to myself, that my improvements have been in proportion to the moments that have flown? I dare not search into my heart, for an answer, Time steals gradually, and imperceptibly away; so that we are not sensible how important it is to employ it well, untill it is gone too far to be retrieved. Moment after moment passes off, and seems as nothing; but when millions of those nothings, have collected into a year, and we see it gone, cruel Reflection rushes upon us, and undeceives us of our Error. One minute to come, is worth a thousand years past; which can only serve, to teach us how to make a proper use of it. But I still esteem myself as happy, that I can this night lay me down and sleep with this Consolation, that whatever errors, or foibles, may have misled me in the course, of the past or of the preceding years, at least I have not to reproach myself with Vice, which it has always been my principle to dread, and my Endeavour to shun. May it always be so, and may my Conscience, at the time, when the unerring hand of Death, shall be laid on me, clear me, as it now does.
      
     